                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


SAEED ALI M. ALSHEHRIE,

                        Plaintiff,

               V.                                    Civil Action No. l:19-cv-413(AJT/MSN)

GEORGE MASON UNIVERSITY,

                        Defendant.



                                              ORDER


       This matter is before the Court on the Report & Recommendation [Doc. No. 4] of the

Magistrate Judge recommending that Plaintiffs Motion for Leave to Proceed In Forma Pauperis

[Doc. No. 2] be denied. The Magistrate Judge advised the parties that objections to Report and

Recommendations must be filed within fourteen days of ser\'ice and that failure to object waives

appellate review. No objections have been filed. Having conducted a de nova review of the record,

the Court adopts and incorporates the findings and recommendations of the Magistrate Judge.

Accordingly, it is hereby

       ORDERED that the Report & Recommendation [Doc. No. 4] be, and the same hereby is,

ADOPTED; and it is further

       ORDERED that Plaintiffs Motion for Leave to Proceed In Forma Pauperis [Doc. No. 2] be,

and the same hereby is, DENIED.

       The Clerk is directed to fon\'ard copies of this Order to all counsel of record.




                                                             Anthony J.
                                                             United St       istrict Judge
Ale.xandria, Virginia
September 4, 2019
